DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Election/Restrictions
1.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-23, 27-48, drawn to a method for performing algorithmic quantum annealing using a quantum system, comprising:
controlling the quantum system such that a total Hamiltonian characterizing the quantum system evolves from an initial quantum Hamiltonian to a problem quantum Hamiltonian, wherein the energy spectrum of the problem Hamiltonian encodes a solution to a computational task, and controlling the quantum system comprises applying an inhomogeneous driving field to the quantum system.
II.	Claims 24-26, drawn to a method for engineering first and second-order quantum phase transitions in a disordered quantum system, the method comprising: controlling the disordered quantum system using inhomogeneous control fields, wherein the inhomogeneous control fields create an effective gap between low energy states and higher energy states of the quantum system.

2.	The inventions are distinct, each from other because of the following reasons:
Inventions I, II are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different modes of operation, different functions, or different effects (MPEP § 806.04, MPEP § 808.01).  In the instant case the different inventions are unrelated because invention I is related to controlling the quantum system such that a total Hamiltonian characterizing the quantum system evolves from an initial quantum Hamiltonian to a problem quantum Hamiltonian, wherein the energy spectrum of the problem Hamiltonian encodes a solution to a computational task, and controlling the quantum system comprises applying an inhomogeneous driving field to the quantum system.  Invention II related to controlling the disordered quantum system using inhomogeneous control fields, wherein the inhomogeneous control fields create an effective gap between low energy states and higher energy states of the quantum system.
The invention I and II different because invention I does not controlling the disordered quantum system using inhomogeneous control fields, wherein the inhomogeneous control fields create an effective gap between low energy states and higher energy states of the quantum system.
3.	 Because these inventions are distinct for the reasons given above and have acquired a separate status in the art as shown by their different classification, restriction for examination purposes as indicated is proper.
4.	Because these inventions are distinct for the reasons given above and the search required for Group I is not required for Group II, restriction for examination purposes as indicated is proper.
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dzung D Tran whose telephone number is (571) 272-3025.  The examiner can normally be reached on 9:00 AM - 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on (571) 272-3024.  
The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

DT
 07/14/2022

/DZUNG D TRAN/Primary Examiner, Art Unit 2637